          Case 4:16-cv-00151-RM Document 71 Filed 01/12/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Ray Viramontes,                            No. CV-16-00151-TUC-RM
10                 Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15           Pending before the Court is the parties’ Joint Motion to Convert Evidentiary
16   Hearing to a Status Conference. (Doc. 70.) The parties aver that Petitioner’s counsel has

17   been unable to prepare him for the evidentiary hearing currently scheduled for January
18   21, 2201, due to the Arizona Department of Corrections’ COVID-19-related restrictions

19   on in-person visitation. The parties ask that the evidentiary hearing be converted to a

20   status conference so that the parties may advise the Court as to the progress of their
21   preparations for the hearing and the scope of issues to be presented at the hearing. The
22   parties also ask that Petitioner and counsel be allowed to appear telephonically at the

23   status conference.

24           Good cause appearing,

25           IT IS ORDERED that the Joint Motion (Doc. 70) is granted. The evidentiary

26   hearing in this matter, currently set for January 21, 2021 at 1:30 p.m., is vacated.
27   ....
28   ....
       Case 4:16-cv-00151-RM Document 71 Filed 01/12/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that a telephonic status conference in this matter is
 2   set for January 21, 2021, at 12:00 p.m. To appear telephonically at the status
 3   conference, the parties shall call 1-888-363-4735, access code 8066203, at the EXACT
 4   time of the hearing.
 5          IT IS FURTHER ORDERED that the Clerk shall serve a copy of this order on
 6   James Kimble, the Warden of Arizona State Prison Complex-Lewis. Warden Kimble
 7   shall arrange for Petitioner Robert Ray Viramontes to attend the conference by telephone
 8   from his place of incarceration.
 9          Dated this 12th day of January, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
